  Case 1:20-mj-00312-JFA Document 17 Filed 02/12/21 Page 1 of 1 PageID# 86




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

 UNITED STATES OF AMERICA

         V.

                                                               l:20-mj-312(JFA)
 MATTHEW J. ERAUSQUIN,
 a/k/a MATT HAMMOND,

                Defendant.


                                             ORDER


       In response to the government's Second Motion to Extend Time for Indictment[Dkt. No.

14], defense counsel has raised an extremely meritorious argument regarding why defendant has

not been transported to this district.[Dkt. No. 15]. Accordingly, it is hereby

       ORDERED that the government arrange for defendant to be transported to this district

without further delay, unless there is a good reason for delay which the government submits to

the Court and to defense counsel.

       The Clerk is directed to forward copies ofthis Order to counsel ofrecord.

       Entered this I9< day of February,2021.

Alexandria, Virginia


                                                                           fsf
                                                           Leonie M. Brlnkema
                                                           United States District Judge
